740 N.W.2d 307 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Junior Fred BLACKSTON, Defendant-Appellee.
Docket No. 134473. COA No. 245099.
Supreme Court of Michigan.
November 2, 2007.
On order of the Court, the application for leave to appeal the May 24, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(l). At oral argument, the parties shall address: (1) considering that the grounds for evidentiary error that defendant asserted at trial, citing MRE 613, differ from the grounds he now advances upon appellate review, whether the Court of Appeals applied the correct standard of review when addressing admissibility under MRE 806 and MRE 403; (2) whether the trial court could properly exclude two witnesses' inconsistent statements, which were made after they had testified in the defendant's first trial but before the defendant's second trial; (3) whether exclusion of this evidence, if error and if the claim of error was properly preserved, was harmless *308 beyond a reasonable doubt; and (4) whether exclusion, if error but the claim of error was not preserved through a sufficient objection at trial, is plain error requiring reversal. The parties may file supplemental briefs within 28 days of the date of this order, but they should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.